Per Curiam.
Defendant was convicted by a recorder’s court judge, sitting without a jury, of robbery armed, CLS 1961, § 750.529 (Stat Ann 1968 Cum Supp § 28.797), and was sentenced to a term of 7-1/2 to 15 years in prison. On appeal he contends that the evidence did not support a finding *504of guilty beyond a reasonable doubt, and that no competent evidence was introduced to prove the felonious intent necessary to support the conviction. The people file a motion to dismiss or affirm.
A review of the application, the motion to dismiss or affirm, and the transcript demonstrates that there is no merit to defendant’s contentions. There was sufficient evidence presented, if believed, to support the conviction. The weight accorded conflicting testimony in a nonjury criminal case is in the province of the trial court. People v. Ritzema (1966), 3 Mich App 637.
Affirmed.
J. H. Gillis, P. J., and Quinn and Levin, JJ., concurred.